Exhibit 10.24B
SUB-LEASE AGREEMENT
Made and Entered into on the 4th of December, 2008.

     
Between:
  BigBand Networks Ltd.
A Private Regd. Co. No. 512751074
(hereinafter: “the Lessee”);
 
   
 
  The First Party
 
   
And:
  Prime Sense Ltd.
A Private Regd. Co. No. 513684761
(hereinafter: (“the Sub-Lessee”);
 
   
 
  The Second Party
 
   
Whereas
  On 25/07/2007 a Lease Agreement was signed between U. Dori Engineering Works
Co., Ltd. (hereinafter: “U. Dori”) and the Lessee (hereinafter: “the Original
Lease Agreement”) for a period starting on 01/02/2008 and ending on 31/01/2013
relating to a unit in an area of approximately 6,580 m2 gross, plus store rooms
and parking places, in the building known as “Arazim House” located at 28
Habarzel Street in Ramat Hachayal, Tel Aviv, and known as Parcel 108 in Block
6639 (hereinafter: “the Leased Premises”);
 
   
 
  The Original Lease Agreement, including the Management Agreement and the other
appendices are attached hereto as Appendix A of this Agreement and constitute an
integral part hereof; and  
Whereas
  U. Dori has assigned all its rights and obligations under the Original Lease
Agreement to Clal Insurance Co., Ltd., a Public Registered Company No. 520024647
(hereinafter: “the Lessor”), pursuant to a document of assignment of rights, a
copy of which is attached hereto



--------------------------------------------------------------------------------



 



 

 2

     
 
  as Appendix B of this Agreement and constitutes an integral part hereof; and
 
   
Whereas
  The Lessor has provided its permission and consent to the Lessee to lease out
the Leased Premises and/or to give a right of use and/or possession in a
part/parts of the Leased Premises to the Sub-Lessee, pursuant to the written
consent, a copy of which is attached hereto as Appendix C of this Agreement; and
 
   
Whereas
  The Sub-Lessee is interested in the renting of the fourth floor in the Leased
Premises in an area of approximately 1,645 m2 gross and also 35 parking places
included in the Leased Premises as marked in the plans of the Sub-Leased
Premises attached hereto as Appendix D of this Agreement and constituting an
integral part hereof (hereinafter: “the Sub-Leased Premises”), and the Lessee is
interested in renting out the Sub-Leased Premises to the Sub-Lessee as
stipulated, all in accordance with the terms and conditions detailed below in
this Agreement; and
 
   
Whereas
  The parties have agreed between them that the Sub-Lease which is the subject
matter of this Agreement will not be a lease protected under the Law;

Therefore It Is Declared and Stipulated Between the Parties as Follows:

1.   The preamble and the appendices attached to this Agreement constitute an
integral part of the body of the Agreement.   2.   The provisions of the
Original Lease Agreement and all of its appendices, including the Management
Agreement, shall apply, in full, mutatis mutandis, with respect of the area of
the Sub-Leased Premises under this Agreement.



--------------------------------------------------------------------------------



 



3

3.   The Original Lease Agreement: The Sub-Lessee undertakes that, save where
otherwise stated in this Agreement in all matters relating to the Sub-Leased
Premises, the Sub-Lessee shall be responsible for the fulfillment of all the
obligations and undertakings imposed on the Lessee under the Original Lease
Agreement and all of its appendices, mutatis mutandis, and that wherever the
Original Lease Agreement refers to the Sub-Leased Premises and where the word
“Lessee” is mentioned, the Sub-Lessee must be referred to, and all being in
accordance with the context of such.   4.   The Purpose of the Sub-Lease: The
Sub-Lessee undertakes to use the Sub-Leased Premises only for the purpose of
high tech industries. The Lessee declares that the Sub-Leased Premises pursuant
to its designation is appropriate for the purpose of the Sub-Lease.   5.   The
Rent: The monthly rent under this Agreement: NIS Sixty-Four (64) per m2, is
linked to the change of the Consumer Price Index known on the date of payment
compared with the Basic Index which is the index for the month of August 2008
published on 15/09/08, plus VAT as required by law, plus NIS Four Hundred and
Forty (440) for each one of the 35 parking places, linked to the change of the
Consumer Price Index known on the date of payment compared with the Basic Index
which is the index for the month of March 2007 published on 15/04/07, plus VAT
as required by law, (the rent, including payment for the parking places, linkage
differential accruals to the index and VAT, shall hereinafter be referred to as:
“the Rent”). The Sub-Lessee will pay the Rent (including rent for the Additional
Lease Term and the Third Lease Term) in advance for every 3 months of lease plus
VAT as required by law, by the 5th of the first month, for such 3 months.
Notwithstanding the above said, it is clarified that for the month of
December 2010 the Lessee will not pay monthly rent, however it will bear the
payment for the parking places.   6.   The Sub-Lessee shall have an option, by
prior notice to the Lessee of 30 days, to rent up to 15 additional parking
places which shall constitute an integral part of the Sub-Leased Premises from
the moment of delivery to the Sub-Lessee under identical conditions to the terms
and conditions of the Sub-Lease in this Agreement.



--------------------------------------------------------------------------------



 



4

    All payments for the Rent as defined below shall be paid into Account No.
307500/02 managed at the 804 branch of Bank Leumi in the name of the Lessee.    
  In the event that the Lessee wishes to vacate the Leased Premises, or any part
thereof, and the Sub — Lessee wishes to lease additional space within the Leased
Premises, the Lessee would reasonably assist the Sub — Lessee in a way of
addressing the Lessor and raising the option to enable the Sub Lessee to lease
additional space in the Leased Premises directly from the Lessor. Without
derogating from the aforementioned, in the event that the Lessee wishes to sub
lease to third parties any further space, or parts thereof, in addition to the
Sub Leased Premises, the Lessee shall make efforts but shall not be committed to
notify the Sub — Lessee.   7.   The Lease Term: The Lease Term shall start on
25/12/2008 and up until 24/01/2013 (hereinafter: “the Lease Term”). Without
derogating from the above, the Sub — Lessee shall have the right to begin the
Adaptation Works listed in section 15 prior to the Lease Period, subject to
Clal’s approval.   8.   Management Fees: The Sub-Lessee will pay the Facilone
Co., Ltd. (“the Management Company”) which provides management services for the
building, management fees as stated in the Management Contract which shall be
signed between it and the Management Company, directly to the Management Company
for the providing of the management services to the Sub-Leased Premises as of
the beginning of the Lease Term. For the avoidance of doubt, the Management
Agreement that will be signed between the Management Company and the Sub —
Lessee will be identical to the Management Agreement attached to the Original
Lease Agreement mutatis mutandis.   9.   Expenses: The Sub-Lessee will bear all
taxes, levies, fees and other payments of any kind and sort imposed and/or to be
imposed in the future on the holders of possession of the Sub-Leased Premises,
for its share in the Sub-Leased Premises only, and also its proportionate share
in the expenses to be imposed, if any, on the common areas.   10.   Electricity,
Water, Municipal Rates and Taxes, Telephone and Other Expenses: Electricity,
water, telephone expenses, municipal rates and taxes and any other expense
relating to the use of the Sub-Leased Premises and its operation will be paid by
the Sub-



--------------------------------------------------------------------------------



 



5

    Lessee directly in accordance with its engagements with such entities and/or
contracts signed with them, as follows:       Water expenses — Proportional in
accordance with the area of the Sub-Leased Premises.       Electricity expenses
— In accordance with actual consumption (measured by a separate electricity
meter to be installed in the Sub-Leased Premises by the Lessee and at the
expense of the Sub-Lessee), including additional costs for Air Conditioning that
will be charged separately from the regular monthly bill for electricity.      
Municipal rates and taxes — The Lessee will notify the Tel Aviv Municipality
about the Sub-Lease under this Agreement, however, it is clarified that the
liability, for all intents and purposes, for the payment of municipal rates and
taxes in the Sub-Leased Premises, including in the matter of the use thereof, is
imposed on the Sub-Lessee only, and will be in accordance with the use.      
Telephone — In accordance with actual consumption.   11.   Guarantee: To secure
the fulfillment of the undertakings of the Sub-Lessee under this Agreement and
in accordance with the Original Lease Agreement including all its appendices,
the Sub-Lessee will provide the Lessee, at the time of the signing of this
Agreement, with an autonomous financial bank guarantee covering the amount of
the Rent for a period of 4 months, namely, the sum of NIS 547,836 .       In the
event of the Lessee seeking to forfeit and/or set off any amount whatsoever from
the Guarantee, it will notify the Sub-Lessee in writing 14 days in advance of
its intent, unless delivering such notice was impossible or unreasonable under
the circumstances of the matter.       The Guarantee shall be returned to the
Sub-Lessee within 30 days after the end of the Lease Term under this Agreement,
and after it is proven to the satisfaction of the Lessee that the Sub-Lessee has
complied with all its obligations and undertakings as stipulated above.   12.  
Assignment of Rights: It is clarified that the area of the Sub-Leased Premises
is leased for the use and needs of the Sub-Lessee only. The Sub-Lessee is not
entitled to assign or transfer all or part of its rights to any other party, in
any way whatsoever. It is clarified



--------------------------------------------------------------------------------



 



6

    that the transfer of all and/or any part of the shares of the Sub-Lessee
and/or the sale of the activities of the Sub-Lessee and/or part thereof, will
not be considered as a transfer of rights for the purpose of this Agreement, and
will not require the obtaining of the prior written consent of the Lessee,
provided that notice to that effect is delivered to the Lessee; and the Lessee
and/or the Lessor are not harmed as a result of such sale and/or transfer.      
The Sub-Lessee shall be entitled to sub-lease part of the Sub-Leased Premises,
provided that it has obtained the prior written consent of the Lessor and the
Lessee. The Lessee may refuse such sub — lease on reasonable grounds and in
writing only, including without limitations in case that after a review of the
sublessee’s financial condition, Lessee determines that the sublessee does not
satisfy Lessee’s reasonable expectations of financial viability. The Lessee will
make reasonable efforts in order to assist the Sub-Lessee in obtaining the
Lessor’s approval for such sub-lease.   13.   Insurance: The parties agree that
the Sub-Lessee will maintain, throughout the Agreement Term, all the insurance
policies as detailed in Appendix E (the Insurance Appendix) of the Original
Lease Agreement, and that the Sub — Lessee will provide the certification from
its insurer in accordance with the wording attached in the said Appendix E of
the Original Agreement of Lease.   14.   Signage: The Sub-Lessee may install
signs at the locations set forth in Appendix E — the Signage Appendix. All the
costs involved with the placement of the signs, including the installation of
the signs and/or sign fees and/or others shall apply in full to the Sub-Lessee.
  15.   Adaptation Works: Save for the adaptation works as set forth in
Appendix F (“Adaptation Works”), which will be executed at the responsibility
and expense of the Sub-Lessee, the Sub-Lessee shall not be entitled to make any
internal or external changes or additions to the Leased Premises, its
installations and systems, without obtaining the prior written consent of the
Lessee and the Lessor. At the end of Lease Term, the Lessee will vacate the
Sub-Leased Premises of any object belonging to it and which has been placed by
it in the Sub-Leased Premises, save for those which have been agreed upon in
advance to remain in the Leased Premises at the end of the Lease Term.
Notwithstanding



--------------------------------------------------------------------------------



 



7

    the above said it is clarified that the Sub-Lessee shall be entitled,
without obtaining the prior written consent of the Lessee and the Lessor, to
introduce office furniture and equipment and mobile equipment into the
Sub-Leased Premises.       The Sub- Lessee undertakes that every new electrical
wiring that would be added to the Sub-Leased Premises during the term of the
Sub- Lease will be connected solely and exclusively to the electrical gauge of
the Sub Lessee.   16.   The Lessee undertakes to ensure the repair of any damage
and/or breakage to the shell of the Sub-Leased Premises and/or the systems in
the building of which the Sub-Leased Premises constitutes a part, such as the
water, electricity, sewage systems, etc., which has been caused by the Lessor
and/or someone on its behalf and/or arising from a fault and/or defect in the
construction of the shell and/or the building of which the Sub-Leased Premises
constitutes a part, within 21 days from the date of notice of such in writing
from the Sub-Lessee, and in urgent cases — immediately upon the receiving of
notice of such from the Sub-Lessee. In the event the Lessee does not comply with
its duties to repair such defects and faults under its responsibility within
21 days, and in urgent cases — immediately, then the Sub-Lessee shall be
entitled, after having given the Lessee prior written notice of 7 days (or in
urgent cases — immediately), and after providing the Lessee the opportunity to
repair the damage within the aforesaid period of time, and after the Lessee has
not done so, carry out any repair and/or take any reasonable action to repair
the damage and/or to bring the Leased Premises to their previous condition. The
Lessee will refund the Sub-Lessee the costs for the repairing of the said damage
against the presentation of receipts for the execution of the works.   17.  
Eviction of the Sub Lease Premises: upon termination of the Sub —Lease term, the
Sub Lessee will return the Sub — Leased Premises to the Lessee free and clear of
all persons and objects, in good and proper condition, in the same manner that
was handed to the Sub — Lessee excluding reasonable amortization.   18.   Any
amendment to the terms and conditions of this Agreement or any waiver of the
rights of a party hereunder, will only be done in writing signed by those
authorized to bind that party.



--------------------------------------------------------------------------------



 



8

19.   Sub Lessee hereby acknowledges that this Agreement is subject to the
approval of Lessor. The Lessee will take reasonable commercial efforts to obtain
the consent of the Lessor to this Agreement and will update the Sub Lessee from
time to time and upon request with respect to the development of the process
with the Lessor. It agreed and understood that in the event that Lessor’s
consent to this Agreement is not provided within 45 from the date of its
execution, for any reason whatsoever, each party will be entitled to immediately
terminate this Agreement upon written notice to the other party. Upon such
termination neither party shall have any claim against the other party
including, without limitation, any claim for damages, specific performance or
any other remedy.   20.   Any notices required or permitted by this Agreement
shall be in writing and shall be delivered, with notice deemed given, as
follows: (a) by personal delivery, when delivered personally; (b) by certified
or registered mail, return receipt requested, upon 72 hours after pull postage
payment have been fully paid in advance . Notice shall be sent to the contacts
and addresses set forth herein or to such other addresses as either party may
specify in writing.

Sub — Lessee:

    Prime Sense Ltd.     28 Habarzel Street     Ramat Hachayal, Tel Aviv    
Att: CFO

Lessee:

    BigBand Networks, Ltd.     28 Habarzel Street     Ramat Hachayal, Tel Aviv  
  c/o BigBand Networks, Inc.     475 Broadway Street



--------------------------------------------------------------------------------



 



9

    Redwood City, CA 94063            Att: General Counsel

In Witness Whereof the Parties Have Set Their Hand:

             
/s/ Rob Horton
 
The Lessee
      /s/ PrimeSense Ltd.
 
The Sub-Lessee    



--------------------------------------------------------------------------------



 



10

Appendix A — The Original Lease Agreement



--------------------------------------------------------------------------------



 



11

Appendix B — Document of Assignment of Rights



--------------------------------------------------------------------------------



 



12

Appendix C — Lessor’s Consent

Appendix D — Plans of the Area of the Sub-Lease and the Parking Places



--------------------------------------------------------------------------------



 



13

Appendix E — Signage Appendix
1. Prime Sense sign with logo in size of               in the lobby of the
building
2. Prime Sense sign with logo in size of               in the elevator’s lobby
in the forth floor
3. Prime Sense sign in the building directory in the same font and size as the
remaining tenants of the building.
4. Small signs in the parking spaces indicating “Prime Sense”



--------------------------------------------------------------------------------



 



14

Appendix F — Adaptation Works

1.   Cancellation of room number 233 in favor of enlarging the front desk.   2.
  Cancellation of separation wall between room number 428 to 429.   3.   Adding
additional door to room 425   4.   Adding door between room number 432 and 451  
5.   Adding door between room number 451 and 447   6.   Building a wall between
the elevators and the bridge   7.   Deviding room 415 into 2 separate rooms

